DETAILED ACTION

Introduction

1.	This office action is in response to Applicant's submission filed on 09/12/2019. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-8 are currently pending and examined below. 

Drawings

2.	The drawings filed on 09/12/2019 have been accepted and considered by the Examiner. 

Information Disclosure Statement

3.	The Information Statements (IDS) filed on 09/12/2019, 04/14/2020 and 11/03/2020 have been accepted and considered in this office action and are in compliance with the provisions of 37 CFR 1.97.




Priority

4.	The Applicants priority to U.S. Application # 15/305,944, filed on March 20, 2017, which is a National Stage of International Application # PCT/KR2015/006330 filed on June 22, 2015, which claims priority to Korean Patent Application # 10-2014-0153191, filed on November 5, 2014, in the Korean Intellectual Property Office, has been accepted and considered in this office action. 

Double Patenting

5.	The Examiner had requested the Applicants to file a terminal disclaimer with their parent U.S. Application # 15/305,944 (now U.S. Patent # 10431234 B2), so as to overcome a potential double patenting rejection. The Applicants kindly consented and filed the same. This terminal disclaimer has since been approved. Hence, there are no outstanding double patenting issues in this Application. 
 Reply to Office Action of January 03, 2017 Page 4 of 8
Allowable subject matter

6.	Claims 1-8 are allowable over the prior art of record and the following is the examiner’s statement of the reasons for allowance: 

The closest relevant prior art (which is discussed in further detail below), either taken individually or in combination, fails to explicitly teach or reasonably suggest 

Most pertinent prior art:

Wu (U.S. Patent # 6704706 B2) in col 2, line 60 to col 3, line 5 along with figure 2, teaches a method for compression and decompression of audio signals using a boundary analysis and synthesis framework to substantially reduce quantization-induced frame or block-discontinuity; an adaptive cosine packet transform (ACPT) as the transform of choice to effectively capture the input audio characteristics; a signal-residue classifier to separate the strong signal clusters from the noise and weak signal components (collectively called residue); an adaptive sparse vector quantization (ASVQ) algorithm for signal components; a stochastic noise model for the residue and an associated rate control algorithm. This invention also involves a general purpose framework that reduces the quantization-induced block-discontinuity in lossy data compression involving any continuous data.

Munagala (U.S. Patent Application Publication # 2015/0127775 A1) in para 6, teaches that the content receiver function is made aware of the fixed and guaranteed downstream bandwidth that is available for transmitting the content to the client of the network provider network. The content server function may transmit this information to the content receiver function. Munagala is already of the record as it was disclosed by the Examiner in the prosecution of the Parent Application # 15305944.

Chu (U.S. Patent Application Publication # 2011/0191111 A1) teaches in para 17 and figures 2A-2B, a terminal that receives audio packets having transform coefficients for reconstructing an audio signal that has undergone transform coding. When receiving the packets, the terminal determines whether there are any missing packets and interpolates transform coefficients from the preceding and following good frames for insertion as coefficients for the missing packets. To interpolate the missing coefficients, the terminal weighs first coefficients from the preceding good frame with a first weighting, weighs second coefficients from the following good frame with a second weighting, and sums these weighted coefficients together for insertion into the missing packets. The weightings can be based on the audio frequency and/or the number of missing packets involved. From this interpolation, the terminal produces an output audio signal by inverse transforming the coefficients.

Spilo (U.S. Patent Application Publication # 2007/0053446 A1) in para 27 and figure 1, teaches a system to prevent a discontinuity in the event that bandwidth is insufficient to accommodate an increased bit rate. The transmitter tests whether available spare bandwidth exists prior to adjusting the actual encoding bit rate. To test for spare bandwidth existence, the transmitter 100 inserts padding blocks, which are discarded by the receiver 200, into the transmission data corresponding with the newly computed increased bit rate. If the buffers 104 remain regularly empty for a given period while the padding blocks are being sent, then the transmitter 100 permanently increases the encoding bit rate to the computed value. If however the buffers 104 begin to fill while the padding blocks are being sent, the transmitter 100 aborts the attempt to increase the bit rate. Alternatively, the transmitter 100 can elect to increase the encoding bit rate in this manner following a bit rate reduction from the initial instantaneous bit rate after some period has elapsed, so as to recover from temporary reductions in the network bandwidth. The transmitter can also elect not to try to increase the bit rate if there was no reduction from the initial instantaneous bit rate, or after a previous failed attempt within a given period.

Hence as evidenced above, the closest prior art of record although teaching bit and parts, fails to describe the invention set forth in the independent claims, namely an operating method of a transmission terminal for transmitting an audio signal, the method comprising generating first bit rate information for a sending direction of the transmission terminal indicating a first bit rate range, and second 

The dependent claims represent a narrower and more specific version of the invention set forth in the independent claims, thus as such, are also allowable for at least the preceding reasons. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the teachings of the prior art of record to obtain the recited claim limitations of the independent claims as noted above.

CONCLUSION

7.	The following prior art, made of record but not relied upon, is consideredpertinent to applicant's disclosure: Chamberlain (U.S. Patent # 8589151 B2), Wegener (U.S. Patent # 7088276 B1), Hansen (U.S. Patent # 5961589 A), Galand (U.S. Patent # 4589130 A), Grancharov (U.S. Patent Application Publication # 2013/0317811 A1), Nagel (U.S. Patent Application Publication # 2013/0041673 A1), Klinke (U.S. Patent Application Publication # 2004/0243400 A1), Mehrotra (U.S. Patent # 7953604 B2), Park (U.S. Patent # 6122618 A), Rabipour (U.S. Patent # 6011846 A). These references are also included in the PTO-892 form.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJ SHARMA whose contact information is given at the bottom of this section. The examiner can normally be reached on Monday to Friday 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 



/NEERAJ SHARMA/
Primary Examiner, Art Unit 2659

571-270-5487 (Direct Phone)
571-270-6487 (Direct Fax)
neeraj.sharma@uspto.gov (Direct Email)